The court decides that when *Page 347 
the report of a master is returned into court sealed up and indorsed "Fees to be paid before opening," such report is not to be regarded as filed within the meaning of equity rule 52, which allows one month from the time of filing the report for the filing of exceptions thereto, until it has been opened or the fees have been paid. The complainants' motion to vacate the order giving to the respondents an extension of the time to file exceptions is denied; the motion to open the master's report is granted, the question as to how the master's fees shall he paid or secured being reserved for future decision.
Order accordingly.